 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 52Coventry Health Continuum d/b/a Coventry Health Center and Teamsters Local Union No. 64, a/w International Brotherhood of Teamsters, AFLŒCIO. Case 1ŒRCŒ20761 September 14, 2000 DECISION ON REVIEW AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On March 19, 1998, the Acting Regional Director for Region 1 issued a Decision and Direction of Election in the above-entitled proceeding, in which the Petitioner seeks to represent a unit of all registered nurses (RNs) employed by the Employer at its 344Œbed nursing home.  The Employer objected to the inclusion in the unit of RNs who work as charge nurses, asserting that they are supervisors within the meaning of Section 2(11) of the Act as they evaluate and discipline the Employer™s certi-fied nursing assistants (CNAs), assign and direct their work, and adjust their grievances.  The Acting Regional Director found that the RN charge nurses are statutory supervisors solely on the basis of their authority to per-form probationary evaluations of newly hired CNAs and their role in the annual merit raise evaluations of all CNAs.  Thereafter, in accordance with Section 102.67 of the National Labor Relations Board™s Rules and Regulations, the Petitioner filed a timely request for review of the Act-ing Regional Director™s decision, contending that he had erred in finding that the Employer™s RN charge nurses are statutory supervisors.  By Order dated May 8, 1998, the Board granted the Petitioner™s request for review.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. After careful consideration of the entire record in this case, including the Employer™s brief on review, the Board concludes, contrary to the Acting Regional Direc-tor, that the RN charge nurses™ role in the Employer™s evaluation procedure does not establish that they are su-pervisors within the meaning of Section 2(11) of the Act. I.  FACTS A. Probationary Evaluations As the Acting Regional Director found, the RN charge nurses evaluate the CNAs three times during their proba-tionary periodŠafter 30, 60, and 90 days of employ-mentŠand annually thereafter.  On the probationary evaluations, each aide is given a numerical score in sev-eral categories, including: quality, productivity, job knowledge, dependability, independence, initiative, ad-herence to policy, interpersonal relations, judgment, and attendance.2  The form does not provide a space for rec-ommendations; however, the charge nurses may add comments and/or make recommendations based on par-ticular concerns they have regarding the aide who is be-ing evaluated.  The charge nurses also may speak directly to the director for nursing services, Carol Pelltier, or to the in-service director about the aide.                                                                                                                        1 The Employer also filed a request for review which the Board de-nied in its May 8, 1998 Order, contending, inter alia, that its in-service coordinator and MDS coordinators were managerial employees.   Janet Cornell, the Employer™s assistant director for nursing services, testified that Pelltier reviews the evaluation and the scores given by the charge nurse to determine whether the aide has completed the probation-ary period successfully.  Cornell also stated that a charge nurse™s recommendation that a CNA needs further train-ing would result in the aide™s probationary period being extended, and that there would be a delay in the (unspeci-fied) wage increase which generally is awarded at the end of a successful probation.  The record, however, does not contain any examples of an aide™s probationary pe-riod having been extended or indicate that any aide™s employment has been terminated after the probationary period.  B.  Annual Evaluations In July 1997, the Employer instituted a new evaluation system under which all employees are evaluated each July, and the numerical scores received on these per-formance appraisals directly correlate to specific merit increases.3  All aides whose employment commenced prior to July 1, 1996, were given hourly merit increases based on the following performance evaluation scores:  90Œ100 = 50 cents; 90Œ95 = 40 cents; 86Œ69 = 25 cents; 80Œ85 = 20 cents; 76Œ79 = 15 cents; 70Œ75 = 10 cents; and below 70 = no increase.  Another .5 to 1.5 cents was awarded each employee, based on seniority.4 Cornell, who was an RN nursing supervisor at the time the Employer instituted its new evaluation system, testi-fied that the evaluations first were filled out by the RN nursing supervisors (stipulated to be statutory supervi-sors).  She stated that she then gave the evaluations to the charge nurses working with her to go over, and asked them to make any changes they saw fit and to add any comments that they ﬁneeded to.ﬂ  After a number of evaluations had been completed, concerns about the new  2 The scores range from 1 to 100 (100Œ90 = excellent; 89Œ80 = above average; 79Œ70 = satisfactory; 69Œ60 = improvement needed; below 60 = unsatisfactory). 3 Prior to that time, all employees were evaluated annually on the anniversary of their hire, and the evaluations were not tied to merit increases. 4 The Emp. Exh. 12 is an (undated) memorandum describing the in-creases.  Testimony indicated that it was given to the charge nurses before the evaluations were completed, and then apparently, sent to all employees.  332 NLRB No. 13  COVENTRY HEALTH CENTER 53evaluations were discussed at a meeting of department 
heads.  As a result, according to Cornell, a new form was 
created,5 and the nursing supervisors were told that the 
RN charge nurses had to be part of the process, 
i.e., that 
the charge nurses needed to ev
aluate their aides.  Cornell 
testified, however, that she again filled out the forms 
first, then gave them to 
the charge nurses who ﬁmade 
some significant changesﬂ which she discussed with 
them.  Pelltier then reviewed the evaluations and told the 
nursing supervisors to look at attendance records, as well 
as counseling forms and commendations in the aide™s 
personnel file, in order to complete the evaluations.  Af-
ter doing this, Cornell asked her charge nurses to review 
the evaluations and to make any changes they felt appro-
priate.  The charge nurses suggested changes and dis-

cussed their suggestions with Cornell, before any scores 
and/or comments were adjusted or amended.  According 
to Cornell, if the charge nurses disagreed with a certain 
score, the aide would receive the score that the nurse 
gave them as long as the charge nurse could ﬁjustifyﬂ or 
substantiate her comments.   
Two RN charge nurses also 
testified regarding the an-
nual evaluations.  Sandra Meagher stated that the first 

time the new merit evaluations were done, her nursing 
supervisor filled out the forms and then called her in to 
discuss them.  She testified that she agreed with what the 
nursing supervisor had written.  When the evaluation 
forms were completed the second time, Meagher noted 
that she did not see the evaluations before they went to 
Pelltier.  Alternate charge nu
rse Brenda Verville testified 
that the regular charge nurse completed the first set of 
evaluations which were ﬁbrought backﬂ to be redone.  At 
that point the nursing supervisor took over the evalua-
tions, ﬁinvolvedﬂ the regular charge nurse, then Verville 
and an LPN charge nurse were asked to look over each 
one and to initial the form if they agreed with the evalua-
tion. 
II.  ANALYSIS 
Section 2(3) of the Act excludes ﬁany individual em-
ployed as a supervisor from the definition of ‚em-
ployee.ﬂ™  Section 2(11) of the Act defines ‚supervisor™ 
as:  any individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, 
promote, discharge, assign, reward, or discipline other 
employees, or responsibly to direct them, or to adjust 
their grievances, or effectively to recommend such ac-
tion, if in connection with the foregoing the exercise of 
                                                          
                                                           
5 The form currently used is the sa
me form that is used for proba-
tionary evaluations. 
such authority is not of a merely routine or clerical na-
ture, but requires the use of independent judgment. 
 Section 2(11) is to be read in the disjunctive, and the 
ﬁpossession of any one of the authorities listed in [that 
section] places the employee i
nvested with this authority 
in the supervisory class.ﬂ  
Ohio Power Co. v. NLRB
, 176 
F.2d 385 (6th Cir. 1949), cert. denied 338 U.S. 899 

(1949).  The exercise of th
at authority, however, must 
involve the use of independent judgment.  
Provident
 Nursing Home, 187 F.3d 133 (1st Cir. 1999), enfg. 324 
NLRB No. 46 (1997); 
Telemundo de Puerto Rico
, 113 
F.3d 270, 273 (1st Cir. 1997).  Further, the burden of 

proving supervisory status is on the party alleging that 
such status exists.  
Bozeman Deaconess Hospital
, 322 
NLRB 1107, 1108 fn. 4 (1997).   
As we recently stated in 
Elmhurst Extended Care Fa-
cilities, 329 NLRB 535 (1999), Section 2(11) does not 
include the authority to ﬁevaluateﬂ in its enumeration of 
supervisory functions. Thus, when an evaluation does 
not, by itself, affect the wage
s and/or job status of the 
employee being evaluated, the individual performing 
such an evaluation will not be
 found to be performing a 
statutory supervisory function.
6  As we explain below, 
we find that on this record, the Employer has not met its 

burden of establishing that 
the charge nurses perform a 
statutory supervisory function in evaluating employees. 
A.  Probationary Evaluations 
The Acting Regional Director concluded that the Em-
ployer™s charge nurses are supervisors, in part, because 
their ﬁauthority to perform probationary evaluations of 
newly hired CNAs constitutes the power to effectively 
recommend continued employment and a raise.ﬂ  Con-
trary to the Acting Regional Director, we find that the 
role of the charge nurses in the Employer™s evaluation of 

CNAs after 30, 60, and 90 days of their hire does not 
establish that the charge nurses possess statutory supervi-
sory authority.  
Thus, although the charge nurses are asked to evaluate 
the new CNAs 3 times during the first 3 months of their 

employment, there is no evid
ence that this involves any 
more than the more experienced employee, 
i.e., the charge nurse, assessing (or ex
pressing an opinion as to) 
the aide™s knowledge of the re
quirements of the job; the 
quality and productivity of the aide™s work; the depend-
ability or degree to which an aide can be relied upon to 
complete a job; the aide™s initiative in seeking out new 

assignments and in assuming new responsibilities; the 
aide™s independence in performing his or her work; and 
 6 See also, Ten Broeck Commons
, 320 NLRB 806, 813 (1996); 
Northcrest Nursing Home,
 313 NLRB 491, 498 at fns. 36 & 37 (1993). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 54the degree to which the aide follows the Employer™s 
rules, including attendance. 
 When a charge nurse nu-
merically rates a probationary employee in these various 
categories, she is ﬁdoing so in a manner similar to that of 
the more experienced employee who conducts tests and 
grades the skills of new hires against recognized stan-
dards or guidelines.ﬂ  
Elmhurst Extended Care
, supra, at 
536, fn. 8.  As we stated in 
Elmurst:
   . . . we do not question whether the [charge nurses] ex-

ercise independent judgment in filling out the evalua-
tions.  We assume, 
arguendo
, that the nurses use some 
professional or technical judgment based on their 
greater skills and expertise during the evaluation proc-
ess.  Whether the use of such judgment is supervisory 
independent judgment is,
 of course, a different ques-
tion.  But the essential question here is whether the 

nurses effectively recommend a reward or other per-
sonnel action concerning other employees.  Since the 
answer to this question is that they do not, they are not 
statutory supervisors
.7  In this case, as in 
Elmhurst, the essential question is 
whether the nurses effectiv
ely recommend a reward or 
other personnel action concerning other employees.  
Since the answer to this question is that they do not, they 
are not statutory supervisors.  
In fact, there is not even a 
space for recommendations on the evaluation forms, and 
there is no evidence that 
any probationary employee has 
been terminated or that any aide™s probationary period 
has been extended as a result of the 30, 60, and 90Œday 
evaluations.  See 
Harborside Healthcare
, 330 NLRB 
1334 (2000).
8  Further, there is no indication that the 
(unspecified) wage increase 
all probationary employees 
receive at the end of this period is based on any numeri-
cal score given on those evaluations.  Rather, it is auto-
matically given on completion of probation.  In these 
circumstances, we find the charge nurses™ role in the 
completion of probationary evaluations indistinguishable 
from the role of the charge nurses in 
Elmhurst.  Accord-
ingly, as the nurses do not effectively recommend a re-
ward or other personnel action concerning other employ-
ees, we conclude that the Acting Regional Director erred 
in relying, in part, on this aspect of the charge nurses™ 
                                                          
                                                           
7 Id., 536 fn. 8 (citation omitted). 
8 As in the instant case, the Board found that charge nurses were not 
supervisors based on their role in evaluating nursing assistants where, 
inter alia, there was no evidence that charge nurses had recommended 
that the employment of any nursing assistant not be continued, or that 

any employee had been terminated based on a charge nurse™s evalua-
tion.  329 NLRB 535, 536.   
role in the evaluation process 
to conclude that they are 
supervisors
.9 B.  ANNUAL EVALUATIONS 
Similarly, we find that the RN charge nurses™ role in 
the Employer™s annual evalua
tion process does not estab-
lish that they possess supervisory authority.  The Acting 
Regional Director found that the RN charge nurses per-
formed the annual performance appraisals jointly with 
the RN supervisors, and that the amount of each aide™s 
merit increase is directly related to his or her score on the 

annual performance appraisal.  Thus, he concluded that 
the RN charge nurses™ role in these evaluations confers 
supervisory status.  
Bayou Manor Health Center
, 311 
NLRB 955 (1993).
  We find, however, that the record fails to support the 
Acting Regional Director™s conclusion.  Thus, contrary 
to our dissenting colleague™s assertions,
 the Employer 
has not met its burden of proving that its RN charge 
nurses have completed annual evaluations under the new 
system,
10 or that their participation in the evaluation 
process demonstrates the use of supervisory independent 
judgment.  The three witnesses who testified regarding 
the Employer™s new annual evaluation system stated that 
the RN nursing supervisors completed the evaluations 

before showing them to the ch
arge nurses.  Janet Cornell further stated that her charge
 nurses had to ﬁjustifyﬂ any 
suggested changes in the scores and/or comments if they 
disagreed with the ratings she already had given the em-
ployee
.  She did not elaborate on wh
at she meant by ﬁjus-
tifyﬂ or give any specific examples of cases where this 
had occurred or even how many nurses she was referring 
to in her generalization.  On the other hand, the other two 
witnesses clearly testified that their participation in the 
evaluations was different from the description of the 
process given by Cornell, and that their role in this proc-
ess was quite limited.  Thus, as stated above, charge 
nurse Verville testified that she had not been told that she 
could suggest changes, and was only asked to sign or 
initial the form if she agreed with what the nursing su-
pervisor had done.  Charge nurse Meagher stated that, 
although she was called in to ﬁdiscussﬂ the evaluations 
 9 See also, 
Provident Nursing Home
, supra
; Health Care & Retire-
ment Corp. (Valley View Nursing Home)
, 310 NLRB 1002 (1993). 
10 Our dissenting colleague relies, in part, on the fact that charge 
nurses made ﬁsignificant changesﬂ in
 the RN supervisor™s initial rating 
under the new evaluation system.  Ho
wever, the evaluations containing 
those changes were ﬁrecalledﬂ and th
e nursing supervisors were told to 
redo them before they were given to the employees.  Moreover, al-
though Cornell testified that she asked her charge nurses to review the 
completed evaluations the second time around, of the two charge nurses 

who testified, one stated that she di
d not have any input into the final 
evaluations and the other stated that she merely was asked to initial the 

completed form if she and an LPN charge nurse agreed with it. 
 COVENTRY HEALTH CENTER 55the first time the nursing supervisor completed them, she 
did not know that the first round of evaluations had been 
rejected by the director for nursing services, and she was 
never shown the evaluations when the supervisor filled 
them out on the second round.
11  In these circumstances, we 
cannot agree with the Act-ing Regional Director that th
e evidence demonstrates that 
the charge nurses perform th
e annual appraisals jointly with the RN nursing supervisors.  See 
Harborside 
Healthcare
, supra.  There, the employer™s charge nurses 
as well as its unit managers (uncontested statutory super-
visors) each prepared evaluations for the same nursing 
assistants.  However, there was no indication as to how 
any conflict in the numerical ratings of the separate 
evaluations would be dealt with by the director of nurs-
ing.  Further, unit managers in some instances had re-
turned the charge nurses™ evaluations to them for revi-
sion, and thus the director of nursing may not have even 

seen a charge nurse™s independent evaluation of the as-
sistant.  The Board concluded that there was no evidence 
that the evaluations presented to the director of nursing 
were the product of the charge nurses™ independent 
judgment, or that they refl
ected a collaborative effort 
between equals.  Slip op. at 2. 
In the instant case, even though the record contains 
several examples of merit evaluations signed solely by an 
RN charge nurse, only one of them is dated, but the three 
signed by an RN nursing supervisor clearly indicate 
when the evaluations were completed.  As the testimony 
indicated, the director of nursing was dissatisfied with 
the first set of evaluations completed under the new sys-
tem, and it is not possible to tell from the undated forms 
at what point in the process they were filled in or 
whether they were final evaluations.  Although Cornell 
identified the signature on each of the forms as they were 
entered into the record, there was no other testimony 
regarding these evaluations.  Thus, the Employer has 
failed to show that these evaluations are reliable evidence 
of supervisory status.  Accordingly, we conclude that the 
charge nurses™ participation in the annual evaluations of 
the CNAs fails to establish th
at the charge nurses possess 
supervisory authority as contemplated by Section 2(11) 
of the Act.  See 
Harborside Healthcare
, supra; Provident 
Nursing Home,
 supra.
  Cf., 
Cape Cod Nursing & Retire-
ment Home
, 329 NLRB 233 (1999); 
Bayou Manor
, su-
pra. 
                                                          
                                                           
11 Contrary to our dissenting collea
gue, we find that this inconsis-
tency in the Employer™s evaluation process indicates a failure of proof 
on the part of the Employer to establish that its RN charge nurses pos-
sess statutory authority. 
ORDER The Acting Regional Director™s exclusion of the RN 
charge nurses from the unit 
found appropriate for collec-
tive bargaining is reversed.  The case is remanded to the 
Regional Director for furthe
r appropriate action consis-tent with this Decision. 
 MEMBER HURTGEN, dissenting. 
I agree with the Acting Regi
onal Director that the 
charge nurses are supervisors. 
1.  PROBATIONARY EVALUATIONS 
The charge nurses evaluate CNAs three times during 
their probationary period (after 30, 60, and 90 days of 
employment).  The charge nurse gives the CNA a nu-
merical score for each of several categories of perform-
ance.  The scores are given to the Director of Nursing 
Services.  The Director then decides whether the CNA 
has successfully completed the probationary period.  If 

so, the CNA is retained and is automatically given a 
wage increase.  If not, the 
probationary period is ex-
tended and a wage increase is not given. 
Based on the above, the Regi
onal Director found that a 
charge nurse has the power 
ﬁto effectively recommend 
continued employment and a raise.ﬂ  I would affirm the 
finding.  My colleagues respond by saying that the 
charge nurse, when completing
 the evaluation, is simply 
giving her ﬁopinionﬂ as an ﬁexperiencedﬂ person.  How-
ever, that would seem to be 
the essence of an evaluation, 
i.e. an experienced person 
gives an opinion about the 
performance of an employee.  
Surely, that does not mean 
that an evaluation has not occu
rred.  Where, as here, that 
evaluation is relied upon by the Director of Nursing Ser-

vices, and thus has employment consequences, the 
evaluation is clearly an 
act of supervision.   
My colleagues respond that th
e evaluation is not an ef-
fective recommendation concerning personnel actions.  I 

disagree.  The Acting Regional
 Director found that the 
charge nurses, through the ev
aluations, have the power to 
effectively recommend ﬁcontinued employment and a 
raise.ﬂ  As discussed above, that finding is amply sup-
ported by the evidence.
1 I recognize that no probationary employee has been 
terminated, and none has had the probationary period 

extended.  However, these f
acts are not determinative. The relevant fact is that recommendations to retain and to 
give an increase have been followed.  And, the authority 
to recommend contra nonetheless exists. 
Finally, the fact that the word ﬁrecommendedﬂ does 
not appear on the form cannot gainsay the reality of a 
 1 To the extent that this case is similar to 
Elmhurst Extended Care
 Facilities, 329 NLRB 535 (1999), I agree with the dissenting opinion in 
that case.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 56recommendation.  A numerical score is given and, unless 
changed by the Director (no 
evidence that it has been), 
the CNA will be retained and will be given a wage in-
crease. 2.  ANNUAL EVALUATIONS 
The performance of the CNAs is rated under a numeri-
cal system.  The score translat
es into a specific increase 
(90Œ100 = 50 cents; 90Œ95 = 40 cents, etc.).  The RN 
supervisor makes the initial rating.  The RN supervisor 
then gives the charge nurse the opportunity to make 

changes.  Indeed, the syst
em was recently changed to 
give the charge nurses an ev
en greater opportunity to 
make changes.  As a result, charge nurses made ﬁsignifi-
cant changesﬂ in the RN supervisor™s initial rating.  Fur-
ther, if there is a disagreem
ent between the charge nurse 
and the RN supervisor, the charge nurse would prevail, 
so long as she could justify her score.  Thus, the charge 
nurses™ role in the evaluation scores is at least as great, if 
not greater, than that of the 
RN supervisor.  And, since 
the evaluations determine the amount of wage increases, 
the charge nurse clearly exercises supervisory authority. 
As noted above, the charge nurse reviews the evalua-
tion prepared by admitted supe
rvisors.  And yet, my col-
leagues contend that the charge nurse is not a supervisor.  
In support of this oddity, my colleagues note that the 
charge nurse has to ﬁjustifyﬂ
 any changes made in the 
evaluation prepared by the 
supervisor.  My colleagues 
complain that there is no elaboration of the word ﬁjus-

tify.ﬂ  In my view, this contention misses the essential 
point.  The essential point is that the charge nurse can 
modify the evaluations prep
ared by admitted supervi-
sors.
2                                                            
 2 In situations where the charge nurse changes the evaluation pre-
pared by the supervisors, the change goes back to the supervisor for her 
to redo it, presumably in accord 
with the charge nurses™ change. 
  